



Exhibit 10.1














popeyesimage.jpg [popeyesimage.jpg]






POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT




Between


POPEYES LOUISIANA KITCHEN, INC.


and


CAMBRIDGE QUALITY CHICKEN, LLC












Dev. Agr. No.:         3385 No. Options:     70 Date: October 9, 2017


[] Exclusive    [X] Non-Exclusive







--------------------------------------------------------------------------------






POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


TABLE OF CONTENTS




I.
GRANT    2

II.
FRANCHISE FEES    3

III.
DEVELOPMENT SCHEDULE    3

IV.
FRANCHISED UNIT OPENINGS    4

V.
DEFAULT AND TERMINATION    9

VI.
TRANSFERABILITY OF INTEREST    11

VII.
CONFIDENTIAL INFORMATION    13

VIII.
COVENANTS    15

IX.
NOTICES    19

X.
NON-WAIVER    20

XI.
INDEPENDENT CONTRACTOR AND INDEMNIFICATION    20

XII.
APPROVALS    22

XIII.
ACKNOWLEDGMENT    22

XIV.
SEVERABILITY AND CONSTRUCTION    23

XV.
ENTIRE AGREEMENT AND APPLICABLE LAW    24



EXHIBIT “A” – DEVELOPMENT SCHEDULE
EXHIBIT “B” – DESCRIPTION OF DEVELOPMENT AREA EXHIBIT “C” – LEASE ADDENDUM
EXHIBIT “D” – ROFR PROCEDURES







--------------------------------------------------------------------------------






POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT




THIS AGREEMENT (the “Agreement”), made this 9th day of October , 2017, by and
between POPEYES LOUISIANA KITCHEN, INC., a Minnesota corporation, with its
principal place of business at 400 Perimeter Center Terrace, Suite 1000,
Atlanta, Georgia 30346, U.S.A. (“Franchisor” or “Popeyes”) and CAMBRIDGE QUALITY
CHICKEN, LLC, a Delaware limited liability company, with its principal place of
business at 8010 Stage Hills Blvd., Bartlett, Tennessee 38133 (“Developer”).


WITNESSETH:


WHEREAS, Franchisor has developed and owns a unique system for opening and
operating restaurants (“Popeyes Restaurant(s)”) specializing in the preparation,
merchandising, advertising and sale of “Louisiana” style menu items that include
spicy chicken, biscuits, fried shrimp and other seafood, red beans and rice and
other quick-service menu items developed and owned by Franchisor (the “Popeyes
System” or “System”)


WHEREAS, the distinguishing characteristics of the Popeyes System include the
names “Popeyes”, “Popeyes Chicken and Biscuits” and “Popeyes Louisiana Kitchen”;
specially designed buildings, distinctive interior and exterior layouts, trade
dress, decor, color schemes, and furnishings; confidential food and beverage
formulas and recipes; specialized menus; and standards and specifications for
equipment, equipment layouts, products, operating procedures, and training
programs, all of which may be changed, improved, and further developed by
Franchisor from time to time;


WHEREAS, Franchisor identifies the Popeyes System by means of certain trade
names, service marks, trademarks, logos, emblems, and other indicia of origin,
including the marks “Popeyes”, “Popeyes Chicken and Biscuits” and “Popeyes
Louisiana Kitchen” and such other trade names, service marks, trademarks and
trade dress as are now, or may hereafter, be designated by Franchisor for use in
connection with the Popeyes System (collectively referred to as the “Proprietary
Marks”);


WHEREAS, Franchisor continues to develop, use, and control the use of the
Proprietary Marks in order to identify for the public the source of services and
products marketed thereunder in the Popeyes System and to represent the Popeyes
System’s high standards of quality, appearance, and service;


WHEREAS, Developer wishes to be assisted, trained and licensed by Franchisor as
a Popeyes developer and franchisee and licensed to use, in connection therewith,
the Proprietary Marks;


WHEREAS, Developer understands the importance of the Popeyes System and Popeyes
high and uniform standards of quality, cleanliness, appearance, and service, and
the necessity of





--------------------------------------------------------------------------------





opening and operating Developer’s Popeyes Restaurants in conformity with the
Popeyes System; and


WHEREAS, Developer wishes to obtain the right to develop Popeyes Restaurants
(“Franchised Units”) in the area described in this Agreement and to use the
Popeyes System in connection with those Franchised Units;


NOW, THEREFORE, the parties hereto agree as follows:


I.
GRANT



1.01.    Franchisor hereby grants to Developer during the Development Term (as
defined below), subject to the terms and conditions of this Agreement and as
long as Developer shall not be in default of any material term of this Agreement
or any other development, franchise or other agreement between Developer and
Franchisor (or any parent, subsidiary or affiliate of Franchisor beyond
applicable cure period), non-exclusive development rights to obtain franchises
to establish and operate new Franchised Units, and to use the Popeyes System
solely in connection therewith, at specific locations to be designated in
separate franchise agreements (“Franchise Agreements”), executed as provided in
Section 3.01. of this Agreement, and pursuant to the schedule set forth in
Exhibit “A” to this Agreement (“Development Schedule”). Developer acknowledges
and agrees that (i) it shall develop and open for business and keep open
pursuant to the terms of this Agreement and each Franchise Agreement the minimum
number of new Franchised Units in the Development Area in strict compliance with
the Development Schedule (including each Year’s Cumulative Net Opening Target
(as defined in Exhibit “A” attached hereto)), and (ii) Developer’s failure to do
so shall constitute a default of this Agreement. Each Franchised Unit developed
pursuant to this Agreement shall be located in the area described in Exhibit “B”
to this Agreement (“Development Area”). The term of this Agreement (“Development
Term”) begins on the date of this Agreement and expires on December 31, 2024.
There is no renewal term for this Agreement.


1.02.    Other than the provision of a ROFR by Franchisor pursuant to Exhibit
“D”, this Agreement is non-exclusive. Franchisor retains the right at all times
to establish and/or to license others to establish Franchised Units anywhere in
the Development Area during or after the Development Term.


1.03.    Each Franchised Unit for which a development right is granted hereunder
shall be established and operated pursuant to a Franchise Agreement to be
entered into between Developer and Franchisor in accordance with Section 3.01.
hereof.


1.04.    This Agreement is not a Franchise Agreement, and does not grant
Developer any right to use Franchisor’s Proprietary Marks or the Popeyes System,
but merely sets forth the terms and conditions under which Developer will be
entitled to obtain a Franchise Agreement.


1.05.    Developer shall have no right under this Agreement to license others
under the Proprietary Marks or to use the Popeyes System.







--------------------------------------------------------------------------------







II.
FRANCHISE FEES



In consideration of the development rights granted herein and for administrative
and other expenses incurred by Franchisor and for the development opportunities
lost or deferred as a result of the rights granted Developer herein, and in
consideration of the franchise granted to Developer under each Franchise
Agreement, for the first Year (as defined in the Development Schedule) and each
Year thereafter during the Development Term, Developer shall pay Franchise Fees
to Franchisor in an aggregate amount equal to $50,000 multiplied by the Net
Opening Target for the Year in question (each, a “Franchise Fee Prepayment”).


Each Franchise Fee Prepayment shall serve as a credit towards the Franchise Fees
of
$50,000 due from Developer to Franchisor for the opening of each Franchised Unit
for the applicable Year. Upon the execution of each Franchise Agreement,
Franchisor will apply
$50,000 from the previously made Franchise Fee Prepayment as payment for the
Franchise Fee owed by Developer for the applicable Franchised Unit until the
full amount of the Franchise Fee Prepayment is applied.


Each Franchise Fee Prepayment shall be non-refundable, deemed fully earned by
Franchisor upon payment, and paid in two equal installments, with the first
installment coming due on or before January 1 of the Year in question, and the
second installment due on or before July 1 of the Year in question; provided,
that, (i) if Developer desires to enter into a Franchise Agreement but it does
not have a credit in place from an installment of a Franchise Fee Prepayment
paid to Franchisor, then Franchisor shall have no obligation to enter into such
Franchise Agreement until Developer pays to Franchisor a Franchise Fee in
immediately available funds in the amount of $50,000, which shall be
non-refundable, and (ii) such $50,000 Franchise Fee payment may be deducted from
the next Franchise Fee Prepayment installment due from Developer to Franchisor
in accordance with this Agreement.


By way of example only, for Year 2018, Developer shall pay to Franchisor a
Franchise Fee Prepayment of $500,000, payable as follows: on or before January
1, 2018, Developer shall pay to Franchisor an amount equal to $250,000, and on
or before July 1, 2018, Developer shall pay to Franchisor an additional amount
equal to $250,000. However, if Developer desires to enter into a Franchise
Agreement prior to January 1, 2018, then Developer shall be obligated to pay a
$50,000 Franchise Fee to Franchisor at the signing of such Franchise Agreement,
and such
$50,000 Franchise Fee may be deducted from Developer’s Franchise Fee Prepayment
installment due on January 1, 2018 (which would be $200,000).


III.
DEVELOPMENT SCHEDULE



3.01.    Developer shall exercise each development right granted herein only by
executing a franchise agreement (“Franchise Agreement”) for each Franchised Unit
for a site accepted by Franchisor in the Development Area as hereinafter
provided. Developer’s right to execute such a Franchise Agreement shall be
contingent upon Developer’s performance of all of the terms and





--------------------------------------------------------------------------------





conditions of this Agreement and any other development, franchise or other
agreements between Developer and Franchisor. The Franchise Agreement for each
Franchised Unit developed pursuant to this Agreement shall be in the form of
Franchisor’s then current Franchise Agreement; provided, however: (i) the
recurring, non-refundable royalty fee payable pursuant to the Franchise
Agreement shall be five percent (5%) of Gross Sales (as defined in Franchisor’s
current form of Franchise Agreement included in Franchisor’s Disclosure Document
issued March 27, 2017, and (ii) to the extent the terms of Franchisor’s then
current Franchise Agreement are inconsistent with this Agreement, this Agreement
shall control.


3.02.    Recognizing that time is of the essence in this Agreement, Developer
agrees to exercise the development rights granted hereunder in the manner
specified in Section IV hereof and to satisfy the Development Schedule. Failure
by Developer to adhere to the Development Schedule shall constitute a default
under this Agreement, as provided in Section 5.03. hereof.


3.03.    Developer further acknowledges and agrees that following the date of
this Agreement, Franchisor intends to establish (or, alternatively, if currently
in existence, Franchisor intends to continue to maintain) an advertising
cooperative in each designated market area, as defined by Nielsen Media
Research, Inc. (“DMA”), in which a Franchised Unit is located or to be located,
at which time Developer shall be obligated to make a cooperative contribution in
an amount that is not less than the amount designated by such cooperative, based
upon a percentage of such Franchised Unit’s Gross Sales for the preceding week,
payable weekly (or on such other basis as may be set forth in the Manual or
otherwise agreed to in writing by Franchisor). Such cooperative contribution
shall be sent to Franchisor together with the Advertising Fund Contributions of
4% of Gross Sales (as defined in Franchisor’s current form of Franchise
Agreement included in Franchisor’s Disclosure Document issued March 27, 2017),
and will be allocated by Franchisor to the applicable advertising cooperative
account, which will be administered by Franchisor. Developer also acknowledges
and agrees that (i) Developer shall make such cooperative contributions until
such time otherwise provided by Franchisor in writing, (ii) such cooperative
contributions are the “Co-op Contributions” under and as governed by the
applicable Franchise Agreement and are in addition to (and not in lieu of) any
other separate payments, fees, or contributions provided for under any Franchise
Agreement (including the Royalty Fees and the Advertising Fund Contributions),
and (iii) Developer’s failure to make any such cooperative contribution shall be
deemed a default of the applicable Franchise Agreement. Developer further
covenants to Franchisor that Developer shall, for the entire term of each
Franchise Agreement (including any renewals, if any), cast its votes in each
advertising cooperative in each DMA relating to each Franchised Unit in favor of
an above-the-fund local advertising cooperative rate that is equal to or greater
than 1.0% of such Franchised Unit’s Gross Sales.


IV.
FRANCHISED UNIT OPENINGS



4.01.    Developer shall submit a complete site acceptance request package for
each Franchised Unit for review by Franchisor, together with such site
information as required by Franchisor to evaluate the proposed site. Franchisor
shall, provided there then exists no default by Developer under this Agreement
or any other development, franchise or other agreement between Developer and
Franchisor, evaluate each site, proposed site plan, floor plan, and elevations
proposed





--------------------------------------------------------------------------------





for which Developer has provided all necessary evaluation information, and shall
promptly (but not more than (i) at all times on or before December 31, 2018,
thirty (30) days, and (ii) at all times on or after January 1, 2019, forty-five
(45) days, in either case, after receipt of Developer’s complete site acceptance
request package (including the proposed site plan, floor plan and elevations))
send to Developer written notice of acceptance or non- acceptance of the site
plans and evaluations; provided, that, Developer acknowledges and agrees that
the foregoing shall be subject to the requirements of Franchisor’s impact policy
standards, and in the event an impact study analysis is requested under such
policy, such notice of acceptance or non-acceptance may be delayed by thirty
(30) to forty-five (45) additional days. Developer’s receipt of Franchisor’s
written notice of acceptance only shall serve to constitute acceptance of a
site. Developer agrees that Franchisor may refuse to accept a site for a
proposed Franchised Unit for any reason, in Franchisor’s sole judgment applying
standards consistent with criteria Franchisor uses to approve sites in other
comparable market areas, including Developer’s failure to demonstrate sufficient
financial capabilities to properly develop, operate and maintain the proposed
Franchised Unit. To this end, Developer shall furnish Franchisor with such
financial statements and other information regarding Developer and the
development and operation of the proposed Franchised Unit, as Franchisor
reasonably may require. Site acceptance does not assure that a Franchise
Agreement will be executed. Franchisor’s acceptance of one or more sites is not
a representation or a promise by Franchisor that a Franchised Unit at the
accepted site will achieve a certain sales volume or a certain level of
profitability. Similarly, Franchisor’s acceptance of one or more sites and its
refusal to accept other sites is not a representation or a promise that an
accepted site will have a higher sales volume or be more profitable than a site
which Franchisor did not accept. Franchisor assumes no liability or
responsibility for: (i) evaluation of an accepted site’s soil for hazardous
substances; (ii) inspection of any structure on the accepted site for asbestos
or other toxic or hazardous materials; (iii) compliance with the Americans With
Disabilities Act (“ADA”); or (iv) compliance with any other applicable law. It
is Developer’s sole responsibility to obtain satisfactory evidence and/or
assurances that the accepted site (and any structures thereon) is free from
environmental contamination and in compliance with the requirements of the ADA.


4.02.
Developer and Franchisor each agrees as follows:



A.    Within ninety (90) days after notice of Franchisor’s site acceptance,
Developer shall submit, in writing to Franchisor, satisfactory proof to
Franchisor that Developer:


1.    owns the accepted site at which the Franchised Unit is to be developed and
operated (the “Franchised Location”);


2.    has leased the Franchised Location for a term which, with renewal options,
is not less than the initial term of the Franchise Agreement; or


3.    has entered into a written agreement to purchase or to lease the
Franchised Location on terms provided herein, subject only to obtaining
necessary governmental permits. The proof required by this Section includes
submission of executed copies of all leases and deeds, as well as all
governmental approvals if





--------------------------------------------------------------------------------





effectiveness of the leases or deeds is conditioned thereon. Notwithstanding the
foregoing, Developer shall not be deemed to be in default under this Agreement
if Developer’s written agreement to purchase or to lease the Franchised Location
is subject to other commercially reasonable contingencies and conditions to
closing.


If Developer proposes to lease or sublease the Franchised Location, the lease or
sublease shall not contain any covenants, use clauses or other obligations that
would prevent Developer from performing its obligations under this Agreement.
Any lease, sublease, or lease memorandum for the Franchised Location shall
contain an addendum substantially in the form attached hereto as Exhibit “C” or
language in the body of such document containing the provisions substantially in
the form of the addendum. The addendum includes provisions providing certain
rights to Franchisor, including among other things: (i) certain assignment
rights related to Franchisor and other Popeyes franchisees; (ii) Franchisor
rights upon uncured defaults of the lease/sublease; and (iii) de-identification
rights upon expiration and/or termination of the lease/sublease. Additionally,
any lease, sublease, or lease memorandum for the Franchised Location shall
contain provisions that satisfy the following requirements during the entire
term of the lease/sublease, including any renewal terms:


a.    The landlord consents to Developer’s use of the proprietary signs,
distinctive designs and layouts of the Popeyes System, the Proprietary Marks,
and upon expiration or the earlier termination of the lease, consents to permit
Developer, at Developer's expense, to remove all such items and other trade
fixtures, so long as Developer makes repairs to the building caused by such
removal.


b.    The landlord agrees that Developer shall be solely responsible for all
obligations, debts and payments under the lease.


c.    The landlord agrees not to amend or otherwise modify the lease in any
manner that would affect any of the foregoing requirements, including the lease
addendum, without the prior written consent of Franchisor, which consent shall
not be unreasonably withheld.


B.    Developer shall be obligated to prepare final and complete plans and
specifications for the construction (whether in connection with new
construction, renovation, or otherwise) and decoration of the Franchised Unit,
which must be in conformity with Franchisor’s standards and specifications for
Franchised Units, as set out in the plans and specifications made available to
Developer as described below, the Manual (as defined in the Franchise Agreement)
or otherwise in writing (the “Construction Plans”). Franchisor will make
available to Developer standard plans and specifications to be utilized only in
the development of Developer’s Construction Plans for the Franchised Unit.
Developer may not modify or deviate from such standard plans and specifications
or Developer’s approved equipment plan (including any modifications or
deviations that may be required by local or state laws, regulations or
ordinances) without Franchisor’s prior written consent.





--------------------------------------------------------------------------------





1.    The final Construction Plans for new, freestanding construction shall
include survey, site plan and details, utility plan and details, paving and
grading plan and details, storm drainage plan and details, site lighting plan,
landscape and irrigation plans, foundation plan and details and other documents
required by local regulation as well as a complete set of the standard plans
site- adapted and sealed by Developer’s architect at Developer’s cost to meet
local regulation.


2.    The final Construction Plans for conversions or completion of existing
buildings must include a site plan with dimensioned drive-thru details,
dimensioned floor plan, reflected ceiling plan, material and fixture schedules,
equipment plan and schedule, dimensioned exterior elevations and details,
exterior finish schedule, dimensioned interior elevations and details, interior
finish schedule, core drill plan, kitchen equipment elevations including utility
rough-in dimensions, dimensioned plumbing and electrical plans and fixture
schedules, low-voltage schematic plans and elevations, electrical panel
schedule, mechanical plan, hood details including fire suppression system, HVAC
equipment schedule (existing or new), and any other documents required by local
regulation.


3.    For each Franchised Unit to be developed hereunder, Franchisor shall
provide Developer up to two (2) equipment layout drawings for an accepted site
in the most recent version of AutoCAD within ten (10) business days after
receipt of Developer’s existing conditions plan for such site in AutoCAD (or,
alternatively, if such site is vacant with no structures or improvements, an
AutoCAD survey of such site).


4.    Developer assumes all cost, liability and expense for developing,
constructing and equipping the Franchised Units. It shall be Developer's
responsibility to have prepared Construction Plans to suit the shape and
dimensions of the Franchised Location and Developer shall ensure that the
Construction Plans comply with applicable ordinances, ADA requirements, building
codes and permit requirements and with lease requirements and restrictions.
Developer shall obtain and use only registered architects, registered engineers,
and professional and licensed contractors who demonstrate to Franchisor’s
reasonable satisfaction the ability to meet Franchisor’s reasonable quality
standards (as determined by Franchisor in its reasonable discretion), in each
case, to prepare the Construction Plans (including surveys and site and
foundation plans), to adapt the Construction Plans to applicable local or state
laws, regulations or ordinances, and to construct the Franchised Unit. Developer
shall bear all costs and expenses incurred in connection with the preparation of
all Construction Plans (including the costs and expenses incurred for any plans
containing deviations or modifications from Franchisor’s standard plans and
specifications).


5.    Developer shall submit all Construction Plans to Franchisor in PDF and
AutoCAD format promptly upon Developer’s receipt of its building permit.
Franchisor shall evaluate Developer’s Construction Plans to determine whether
such





--------------------------------------------------------------------------------





plans conform to Franchisor’s standard plans, brand image, approval equipment
plan, or completeness. If appropriate, Franchisor will approve Developer’s
Construction Plans. Franchisor assumes no liability for the adequacy of any
Construction Plan.


6.    The Franchised Unit may not open if construction has not been performed in
substantial compliance with Developer’s Construction Plans as approved by
Franchisor. This Agreement may be terminated if such non- compliance is not
cured within a commercially reasonable amount of time.


C.    Within ninety (90) days after notice of Franchisor’s site acceptance,
Developer shall execute the Franchise Agreement, if one has not already been
executed, and pay all fees required thereunder unless already paid pursuant to
this Agreement. Notwithstanding the foregoing, Developer shall not be required
to execute a Franchise Agreement prior to closing on the purchase or lease of
the site. Each of Matt Perelman and Alex Sloane (collectively, “Owners”) shall
jointly and severally guarantee Developer’s payment and performance under this
Agreement and also shall bind themselves to the terms of this Agreement pursuant
to a Guaranty and Subordination, in a form acceptable to Franchisor. Franchisor
reserves the right, in its sole discretion, from time to time upon consideration
of certain circumstances presented by Developer such as for family estate
planning purposes, to waive the requirement that some or all of the previously
described individuals execute the Guaranty and Subordination. Franchisor
reserves the right to require any guarantor to provide personal financial
statements to Franchisor from time to time in Franchisor’s reasonable
discretion.


4.03.    Developer shall procure the insurance coverage provided for in Section
XI of the Franchise Agreement, prior to commencement of construction of a
Franchised Unit, and shall maintain such insurance coverage throughout the term
of the Franchise Agreement.


4.04.    Developer shall (i) commence construction or renovation of each
Franchised Unit within fifteen (15) days after issuance of all requisite
construction permits (provided that Franchisor’s approval of Developer’s
Construction Plans has been obtained) and (ii) promptly notify Franchisor of
each construction commencement date. Notwithstanding the foregoing, Developer
shall not be deemed to be in default under this Agreement if Developer commences
construction of a Franchised Unit after such fifteen (15) day period provided
Developer commences construction of the Franchised Unit a reasonable time
thereafter. Developer shall at all times, use its best efforts to obtain all
necessary construction permits in order to avoid delays in the commencement of
construction or renovation of the Franchised Units. In the construction of each
Franchised Unit, Developer shall only use general contractors and architects
duly licensed by the jurisdiction in which the Franchised Unit is to be
constructed or renovated and (upon Franchisor’s request) approved, in writing,
by Franchisor. If commencement of construction or renovation is delayed by a
cause beyond the reasonable control of Developer, the date upon which
commencement of construction or renovation is to begin may be extended by
obtaining written approval of Franchisor.
4.05.    Subject to a Force Majeure Event (as defined below), Developer shall
have completed construction or renovation and commenced operation of the
Franchised Unit within three hundred





--------------------------------------------------------------------------------





sixty (360) days from execution of the Franchise Agreement. Franchisor may, in
its sole discretion, extend this period to address unforeseen construction
delays, not within the control of Developer. Nothing herein shall be deemed to
relieve Developer of the obligation of complying with the Development Schedule.
Any delay resulting from any Force Majeure Event shall extend performance or
excuse performance, in whole or in part, as reasonably determined by Franchisor
according to the applicable circumstances. As used above, the term “Force
Majeure Event” shall mean any of the following events: acts of God, earthquake,
blizzard or flood, fires, embargoes, trade sanctions, technological disaster,
war, riot or terrorist acts.


4.06.    At least forty-five (45) days prior to the proposed commencement of
operation of each Franchised Unit, Developer shall notify Franchisor in writing
of such proposed opening. Upon receipt of such notice, Franchisor shall provide
a representative to be present at the opening of the first Franchised Unit. Each
Franchised Unit shall not open until Developer has received Franchisor’s prior
written approval to open.


V.
DEFAULT AND TERMINATION



5.01.    The rights granted to Developer in this Agreement have been granted
based upon Developer’s representations and assurances, among others, that the
conditions set forth in Sections III and IV of this Agreement will be met by
Developer in a timely manner.


5.02.    Developer shall be deemed to be in default under this Agreement, and
all rights granted herein shall automatically terminate without notice to
Developer, if Developer shall become insolvent or make a general assignment for
the benefit of creditors; if a petition in bankruptcy is filed by Developer or
such a petition is filed against Developer and not opposed by Developer; or if
Developer is adjudicated bankrupt or insolvent; or if a receiver or other
custodian (permanent or temporary) of Developer’s assets or property, or any
part thereof, is appointed by any court of competent jurisdiction; or if
proceedings for a composition with creditors under the applicable law of any
jurisdiction should be instituted by or against Developer; or if a final
judgment remains unsatisfied or of record for thirty (30) days or longer (unless
a supersedeas bond is filed); or if Developer is dissolved; or if execution is
levied against Developer’s property or business; or if suit to foreclose any
lien or mortgage against the premises or equipment of any Franchised Unit
developed hereunder is instituted against Developer and not dismissed within
thirty (30) days; or if the real or personal property of any Franchised Unit
developed hereunder shall be sold after levy thereupon by any sheriff, marshal,
or constable.


5.03.    If Developer fails to comply with the Development Schedule (including
any Year’s Cumulative Net Opening Target) or any other material term of this
Agreement, fails to obtain Franchisor’s acceptance of a site or approval of
construction plans and proceeds to commence construction of a Franchised Unit at
the site, utilizes construction plans that do not conform to Franchisor’s
approved standards and specifications, or fails to comply with any material term
or condition of any Franchise Agreement covering a Franchised Unit established
hereunder, or any other agreement between Developer or any affiliate of
Developer and Franchisor or any affiliate of Franchisor, such action shall
constitute a default under this Agreement. Upon such default,





--------------------------------------------------------------------------------





Franchisor, in its discretion, may, effective immediately upon the mailing of
written notice by Franchisor to Developer, do any one or more of the following:


A.    Terminate this Agreement and all rights granted hereunder without
affording Developer any opportunity to cure the default;


B.    Reduce the number of Franchised Units which Developer may establish
pursuant to Section 1.01. of this Agreement; or


C.    Withhold evaluation or approval of site proposal packages and refuse to
permit the opening of any Franchised Unit then under construction or otherwise
not ready to commence operations.


In addition to the foregoing, Developer also acknowledges and agrees as follows:


i.    If Developer fails to comply with the Development Schedule for a certain
Year, then Developer shall be obligated (upon notice from Franchisor) to pay to
Franchisor an amount from Developer equal to the Franchise Fee Prepayment for
the immediately following Year. For the avoidance of doubt, Developer will not
be required to pay to Franchisor any Franchise Fee Prepayment for any other
subsequent Year. By way of example only, if Developer does not achieve the
Cumulative Net Opening Target for Year 2019, then Developer shall be obligated
to pay to Franchisor an aggregate amount of $500,000, which is equal to the
Franchise Fee Prepayment for Year 2020 (but Developer will not be required to
pay to Franchisor the Franchise Fee Prepayment for Years 2021, 2022, or 2023).
In the event Developer pays to Franchisor a Franchise Fee Prepayment for a
certain Year and this Agreement is terminated during such Year, then (i)
Developer shall have a credit for that portion of the Franchise Fee Prepayment
that has not yet been applied by Franchisor for new Franchised Units, regardless
of whether the Net Opening Target has been met for the Year in question, and
(ii) if any portion of such credit remains unapplied by Developer within 12
months following the termination date of this Agreement, then such unapplied
portion of the credit shall automatically expire (without any further action by
or notice from Franchisor). By way of example only, suppose that as of September
1, 2019, (i) Developer has paid to Franchisor a Franchise Fee Prepayment of
$500,000 for Year 2019; (ii) Developer has developed and opened two (2) new
Franchised Units; and (iii) Franchisor has applied $100,000 of the $500,000
Franchise Fee Prepayment for Year 2019 to those two (2) Franchised Units,
leaving $400,000 of the Franchise Fee Prepayment that has not yet been applied.
If Developer terminates this Agreement on September 1, 2019, Developer will have
a credit of $400,000 to be applied to Franchise Fees payable by Developer to
Franchisor for eight (8) new Popeyes restaurants to be developed by Developer in
accordance with Franchisor’s then-current standards and requirements for new
restaurant development. Any portion of that $400,000 credit that, as of
September 1, 2020, has not yet been applied to the Franchise Fees for new
Popeyes restaurant development will automatically expire; and
ii.    Franchisor shall be entitled to pursue any other remedies available
hereunder or at law or in equity.





--------------------------------------------------------------------------------







5.04.    Upon termination of this Agreement, Developer shall have no right to
establish or operate any Franchised Unit for which a Franchise Agreement has not
been executed by Franchisor and delivered to Developer at the time of
termination; and Franchisor shall be entitled to establish, and to license
others to establish, Franchised Units in the Development Area, except as may be
provided under any other agreement which is then in effect between Franchisor
and Developer.


5.05.    An act or omission that constitutes a default under this Agreement but
not a default under an existing Franchise Agreement between the parties hereto
shall not constitute a default under such Franchise Agreement.


5.06.    The parties to this Agreement acknowledge and agree that upon
Franchisor’s receipt of (i) a non-refundable early termination fee in the amount
of $500,000.00 in immediately available funds (which early termination fee shall
be in addition to and not in lieu of any other amount(s) that may be owed by
Developer to Franchisor, whether under this Agreement, any Franchise Agreement,
or any other agreement between Developer and Franchisor), and (ii) a general
release of all claims that Developer may have against Franchisor (in form and
substance reasonably satisfactory to Franchisor), Developer may terminate this
Agreement. Notwithstanding such termination, Developer shall continue to be
bound by and will comply with all of the requirements of this Agreement that by
their nature are intended to survive the termination or expiration of this
Agreement (including the covenants against competition, the obligation to
defend, indemnify and hold harmless Franchisor from matters resulting from or
alleged to have resulted from or in connection with Developer’s operation of any
Franchised Unit, and against disclosure of confidential information as specified
therein).


VI.
TRANSFERABILITY OF INTEREST



6.01.    Transfer by Franchisor. This Agreement shall inure to the benefit of
the successors and assigns of Franchisor. Franchisor shall have the right to
transfer or assign its interest in this Agreement to any person, persons,
partnership, association, corporation or other entity. If Franchisor’s assignee
assumes all of the obligations of Franchisor hereunder and sends Developer
written notice of the assignment so attesting, Developer agrees promptly to
execute a general release of Franchisor, and any affiliates of Franchisor, from
claims or liabilities of Franchisor under this Agreement.


6.02.    Transfer by Developer. Developer understands and acknowledges that the
rights and duties set forth in this Agreement are personal to Developer, and
that Franchisor has granted this Agreement in reliance on Developer’s business
skill and financial capacity. Accordingly, neither (i) Developer, nor (ii) any
immediate or remote successor to Developer, nor (iii) any individual,
partnership, corporation or other legal entity which directly or indirectly owns
any interest in Developer or in this Agreement, shall sell, assign, transfer,
convey, donate, pledge, mortgage, or otherwise encumber any direct or indirect
interest in this Agreement or in Developer without the prior written consent of
Franchisor, which consent may be withheld by Franchisor at its sole discretion.
Any purported assignment or transfer, by operation of law or otherwise, not
having the written consent of Franchisor as described above, shall be null and
void, and shall constitute a





--------------------------------------------------------------------------------





material breach of this Agreement, for which Franchisor may then terminate
without opportunity to cure pursuant to Section 5.03. of this Agreement.
Developer understands and acknowledges that individual development rights to
obtain franchises to establish and operate Franchised Units may not be
transferred except in connection with an approved transfer of this Agreement,
together with all remaining development options due to be developed under this
Agreement, in accordance with the conditions set forth herein.


Notwithstanding anything herein to the contrary, the owners of the direct or
indirect equity interests in Developer may sell, assign, transfer, convey,
donate, pledge, mortgage or otherwise encumber such interests (whether to each
other or to individuals or entities that are not owners of direct or indirect
equity interests in Developer as of the date of this Agreement), but subject to
and only so long as the following requirements are fully satisfied:


(i)
In the case of a transfer to a transferee that (A) is not Matt Perelman or Alex
Sloane, and (B) owns direct or indirect equity interests in Developer as of the
date of this Agreement, such transfer shall be permitted so long as (I) such
transferee shall not at any time be involved in the day-to-day operations,
management, or affairs of Developer, any parent entity of Developer, or any
Franchised Unit, (II) such transferee shall not at any time have access to
Franchisor’s confidential or proprietary information regarding the System, and
(III) such transferee shall not at any time have any ability to vote upon the
day-to-day operations, management, or affairs of Developer or any parent entity
of Developer (whether via such transferee's equity interests or otherwise;



(ii)
In the case of a transfer to a transferee that (A) is not Matt Perelman or Alex
Sloane, and (B) does not own any direct or indirect equity interests in
Developer as of the date of this Agreement, such transfer shall be permitted so
long as after giving effect to such transfer, such transferee shall not own in
the aggregate five percent (5%) or more of the outstanding direct or indirect
equity interests in Developer;



(iii)
After giving effect to a transfer permitted under clause (i) or clause (ii)
above, Matt Perelman and Alex Sloane (whether individually or collectively, and
to the exclusion of any other third party) shall maintain the sole power to
control and direct the day-to-day operations, management, and affairs of
Developer, each parent entity of Developer, and each Franchised Unit;



(iv)
A transfer of direct or indirect equity interests in Developer to Matt Perelman
or Alex Sloane shall be permitted; and



(v)
In the event of a transfer permitted under clause (i), clause (ii), or clause

(iv) above, within the 15-day period immediately following any such transfer,
Developer shall provide Franchisor with written notice of such





--------------------------------------------------------------------------------





transfer and, upon Franchisor’s request, copies of documentation evidencing such
transfer.


VII.
CONFIDENTIAL INFORMATION



7.01.    Developer shall not, during the Development Term or thereafter,
communicate, divulge, or use for the benefit of any other person, persons,
partnership, association, corporation or other entity any confidential
information, knowledge, or know-how concerning the construction and methods of
operation of any Franchised Unit which may be communicated to Developer, or of
which Developer may be apprised, by virtue of Developer’s operation under the
terms of this Agreement. Developer shall divulge such confidential information
only to: (i) such directors, officers, and employees of Developer as must have
access to it in order to exercise the development rights granted hereunder and
to establish and operate the Franchised Units pursuant to the Franchise
Agreement; (ii) Developer’s attorneys, professional advisors, and certified
public accountants on an as needed basis for legitimate business purposes of the
Developer; and (iii) Developer may be required by law, provided, Developer shall
give Franchisor prior written notice of any such required disclosure immediately
upon receipt of notice by Developer in order for Franchisor to have the
opportunity to seek a protective order or take such other actions as it deems
appropriate under the circumstances. Without limiting the generality of the
foregoing, Developer may share with its financing sources (debt or equity) the
terms of this Agreement.


7.02.    Any and all information, knowledge, and know-how, including drawings,
materials, equipment, recipes, prepared mixtures or blends of spices or other
food products, and other data, which Franchisor designates as confidential,
either specifically in writings of any kind, course of conduct, or which
otherwise derives economic value, actual or potential, from not being generally
known, and not ascertainable by proper means and in the subject of reasonable
efforts, under the circumstances, to maintain secrecy, and any information,
knowledge, or know- how which may be derived by analysis thereof, shall be
deemed confidential for purposes of this Agreement, except information which
Developer can demonstrate came to Developer’s attention prior to disclosure
thereof by Franchisor or which, at the time of disclosure thereof by Franchisor
to Developer, had become a part of the public domain, through publication or
communication by others or which, after disclosure to Developer by Franchisor,
becomes a part of the public domain, through publication or communication by
others. For the purposes of Section 7.01 and 7.02, confidential information
shall not include information or matter which at the time of disclosure is
generally available to the public or thereafter becomes generally available to
the public other than through a breach of any obligation under this Agreement
caused by an act or omission on the part of Developer.


7.03.    At Franchisor’s request, Developer shall require all personnel employed
by Developer who have received or will receive training from Franchisor, and all
officers, directors, and holders of a direct or indirect legal or beneficial
ownership interest of ten percent (10%) or more in Developer, in each case, to
execute a confidentiality agreement containing confidentiality obligations
similar to those set forth in Section VII of this Agreement (including a
prohibition against communicating, divulging or using for the benefit of any
person, persons, partnership, association, corporation, or any other entity, any
confidential information, knowledge, or know-how concerning the methods of
operation of the Franchised Units). A duplicate original of each such agreement
shall be





--------------------------------------------------------------------------------





provided to Franchisor upon execution. Every confidentiality agreement required
by this Section 7.03. shall be in a form reasonably satisfactory to Franchisor
and consistent with this Section 7, including specific identification of
Franchisor as a third-party beneficiary of such confidentiality obligations with
the independent right to enforce them. Failure by Developer to obtain execution
of such a confidentiality agreement required by this Section 7.03. shall
constitute a material breach of this Agreement.


7.04.    Franchisor may, prior to the execution of a Franchise Agreement,
provide to Developer access to Franchisor’s confidential and proprietary Manual
(as defined in the Franchise Agreement), which contains the operating standards,
training standards, specifications, procedures and techniques prescribed by
Franchisor from time to time. Otherwise, the Manual shall be made available to
Developer as provided in the Franchise Agreement. The Manual shall at all times
remain the sole property of Franchisor.


A.    Developer shall at all times treat the Manual, and the information
contained therein, as confidential, and shall use all reasonable efforts to keep
such information secret and confidential. Developer shall not, at any time,
without Franchisor’s prior written consent, copy, duplicate, record, or
otherwise make the Manual available to any unauthorized person or entity.


B.    In order for Developer to benefit from new knowledge, information, methods
and technology adopted and used by Franchisor in the operation of the System,
Franchisor may from time to time revise the Manual by bulletin, video, the
Internet, electronic mail or by other written or electronic communication
(including an online learning management system designated by Franchisor).
Developer shall review, understand, adhere to and abide by all such revisions.
Developer acknowledges and agrees that (a) Franchisor retains the right to
modify, add to, or rescind any requirement, standard, or specification set forth
in the Manual in order to adapt the Popeyes System to changing conditions,
competitive circumstances, business strategies, business practices, and
technological innovations and other changes that Franchisor deems appropriate in
its business judgment, and (b) Developer shall comply with such modifications,
additions, or rescissions. Notwithstanding the foregoing, no new requirement,
standard or specification set forth in the Manual or otherwise, may act as a
unilateral amendment to any express term, condition, or provision of this
Agreement.


C.    If Developer desires to print a physical copy of the Manual, Developer
agrees at all times to keep such copy current and up-to-date, and in the event
of any dispute as to the contents of such copy, the terms of the Manual
maintained by Franchisor shall be controlling.


D.    The Manual is intended to further the purposes of this Agreement, and is
specifically incorporated, by reference, into this Agreement. Except as
otherwise set forth in this Agreement, in the event of a conflict between the
terms of this Agreement and the terms of the Manual, the terms of this Agreement
shall control. Developer acknowledges and agrees that any required standards set
forth in this Agreement and the Manual exist to protect Franchisor’s interests
in the Popeyes System and the Proprietary





--------------------------------------------------------------------------------





Marks and not for the purpose of establishing any control or duty to take
control over those matters that are reserved to Developer (including the
day-to-day operation of the Franchised Units and the conduct and management of
Developer’s employees).


VIII.
COVENANTS



8.01.    Developer specifically acknowledges that, pursuant to this Agreement,
Developer will receive valuable specialized training and confidential
information, including information regarding the operational, sales,
promotional, and marketing methods, procedures and techniques of Franchisor and
the System. Developer covenants that, during the Development Term, Developer
(who, unless otherwise specified, shall include for purposes of this Section
VIII, collectively and individually, all officers, directors and holders of a
direct or indirect legal or beneficial ownership interest of ten percent (10%)
or more in Developer, and of any corporation directly or indirectly controlling
Developer, if Developer is a corporation, and the general partners and any
limited partners, including any corporation and the officers, directors and
holders of a direct or indirect legal or beneficial ownership interest of ten
percent (10%) or more in Developer, of a corporation which controls, directly or
indirectly, any general or limited partner, if Developer is a partnership) shall
not, either directly or indirectly, for Developer or through or on behalf of, or
in conjunction with, any person, persons, partnership, association, corporation
or other entity:


A.    Divert or attempt to divert any business or customer of the business
franchised hereunder to any competitor by direct or indirect inducements or
otherwise, or to do or perform, directly or indirectly, any other act injurious
or prejudicial to the goodwill associated with Franchisor’s Proprietary Marks
and the System;


B.    Solicit for employment any person who is, at that time, employed by
Franchisor or by any other Popeyes franchisee, or otherwise, directly or
indirectly, induce such person to leave his or her employment therewith,
provided, that, the foregoing covenant shall not restrict or prohibit Developer
from (i) making generalized searches for employees (by use of advertisements in
print, electronic or social media, the engagement of search firms or otherwise),
(ii) continuing its ordinary course hiring practices that are not targeted
specifically or directly at employees of Franchisor or any other Popeyes
franchisee, or (iii) hiring an employee of Franchisor or any other Popeyes
franchisee who first initiates an employment discussion with Developer, so long
as neither Developer nor any of its affiliates have not violated the foregoing
covenant regarding solicitation and inducement ((i) through (iii) are
hereinafter referred to as the “Non-Solicitation Exceptions”). For each instance
in which Developer or any affiliate of Developer hires a manager or assistant
manager, or other person who (A) has completed (or is scheduled to complete) the
Popeyes Training Program for his or her applicable management role at the
applicable Popeyes Restaurant, and (B) was employed by Franchisor or another
Popeyes franchisee in the same or a contiguous designated market area for not
less than the immediately preceding twelve (12) months, then Developer shall
promptly pay Franchisor or such other Popeyes franchisee (as applicable) the sum
of $5,000, whether or not such hiring violated the foregoing covenant regarding
solicitation and inducement. If and to the extent such hiring violated the
foregoing covenant, nothing contained herein (including Developer’s payment of
the foregoing $5,000





--------------------------------------------------------------------------------





sum) shall constitute a waiver by Franchisor of any rights or remedies against
Developer; or


C.    Own, maintain, operate, engage in, or have any interest in any quick
service (either takeout, on premises consumption, or a combination thereof)
restaurant that specializes in the sale of chicken (“Disqualifying Restaurant”);
provided, however, that the term “Disqualifying Restaurant” shall not apply to
any business operated by Developer under a franchise agreement with Franchisor
or an affiliate of Franchisor.


8.02.    Developer covenants that, except as otherwise approved in writing by
Franchisor, Developer shall not, either directly or indirectly, for itself, or
through, on behalf of, or in conjunction with any person, persons, partnership,
association, corporation or other entity:


A.    For a period of two (2) years following expiration or termination of this
Agreement, regardless of the cause for termination, own, maintain, engage in, or
have an interest in any Disqualifying Restaurant which is located within the
Development Area or within ten (10) miles of the Development Area; or


B.    Subject to the Non-Solicitation Exceptions set forth in Section 8.01. B.,
for a period of one (1) year following the termination or expiration of this
Agreement, employ or seek to employ any person who is, at the time, employed by
Franchisor or by any other Popeyes franchisee, or otherwise, directly or
indirectly, induce such person to leave his or her employment therewith.


8.03.    At Franchisor’s request, Developer shall require and obtain execution
of covenants similar to those set forth in this Section VIII (including
covenants applicable upon the termination of a person’s relationship with
Developer) from all personnel employed by Developer who have received or will
receive training from Franchisor, and all officers, directors, and holders of a
direct or indirect legal or beneficial ownership interest of ten percent (10%)
or more in Developer. Every covenant required by this Section 8.03. shall be in
a form reasonably satisfactory to Franchisor and consistent with this Section 8,
including specific identification of Franchisor as a third-party beneficiary of
such covenants with the independent right to enforce them. Failure by Developer
to obtain execution of a covenant required by this Section 8.03. shall
constitute a material breach of this Agreement. A duplicate original of each
such covenant shall be provided by Developer to Franchisor immediately upon
execution.


8.04.    The parties agree that each of the foregoing covenants shall be
construed as independent of any other covenant or provision of this Agreement.
If all or any portion of a covenant in this Section VIII, is held unreasonable
or unenforceable by a court or agency having jurisdiction in a final decision,
Developer expressly agrees to be bound by any lesser covenant subsumed within
the terms of such covenant that imposes the maximum duty permitted by law, as if
the resulting covenant was separately stated in and made a part of this Section
VIII.







--------------------------------------------------------------------------------





A.    Right to Reduce Covenants. Developer understands and acknowledges that
Franchisor shall have the right, in its sole discretion, to reduce the scope of
any covenant set forth in Sections 8.01. and 8.02. of this Agreement, or any
portion thereof, without Developer’s consent, effective immediately upon receipt
by Developer of written notice thereof, and Developer agrees that it shall
comply with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions of this Section VIII hereof.


B.    Injunctive Relief. The parties acknowledge that it will be difficult to
ascertain with any degree of certainty the amount of damages resulting from a
breach by of any of the covenants contained in this Section VIII. It is further
agreed and acknowledged that any violation by Developer of any of said covenants
will cause irreparable harm to Franchisor. Accordingly, Developer agrees that
upon proof of the existence of a violation of any of said covenants, Franchisor
will be entitled to injunctive relief against Developer in any court of
competent jurisdiction having authority to grant such relief, together with all
costs and reasonable attorneys’ fees incurred by Franchisor in bringing such
action.


8.05.    Notwithstanding the foregoing, the confidentiality and non-competition
requirements set forth in Sections 7.03, 8.01, and 8.03 above shall not apply to
a holder of a direct or indirect legal or beneficial ownership interest of ten
percent (10%) or more in Developer, but only so long as (A) such holder shall
not at any time be involved in the day-to- day operations, management, or
affairs of Developer, any parent entity of Developer, or any Franchised Unit,
(B) such holder shall not at any time have access to Franchisor’s confidential
or proprietary information regarding the System, and (C) such holder shall not
at any time have any ability to vote upon the day-to-day operations, management,
or affairs of Developer, any parent entity of Developer, or any Franchised Unit
(whether via such holder’s equity interests or otherwise).


8.06.    During the Development Term, Developer further covenants to Franchisor
as follows (and Developer acknowledges that its failure to fully comply with or
satisfy any of the following covenants shall be deemed to be a failure to comply
with a material term of this Agreement, in which case Franchisor may exercise
all rights and remedies set forth in Section V hereof):


A.    Developer shall not at any time incur total Consolidated Funded
Indebtedness (as defined below) and rent and lease obligations that would cause
the ratio of (i) the total Consolidated Funded Indebtedness of Developer, plus
the product of eight (8) multiplied by the aggregate amount of principal rent or
lease payments made by Developer during the 12-month period immediately
preceding the date of determination, minus the New Unit Adjustment (as defined
below), and minus the cash or cash equivalents held by Developer, to (ii) the
trailing twelve months EBITDAR (as defined below) of Developer ending at such
time, to be greater than six (6.0) times.


As used above and herein, the following defined terms shall have the following
meanings:







--------------------------------------------------------------------------------





(i)    The term “Developer’s Credit Agreement” shall mean that certain Second
Amended and Restated Credit Agreement dated as of March 7, 2017
among Louisiana Quality, LLC, Tennessee Quality, LLC, Mirabile Investment
Corporation, and LQ Real Estate, LLC as the Borrowers and the Lenders party
thereto, and Regions Bank, as Administrative Agent, as in effect on the date of
this Agreement;


(ii)    The term “Consolidated Funded Indebtedness” shall have the meaning
ascribed to such defined term in Developer’s Credit Agreement on the date of
this Agreement;


(iii)    The term “New Unit Adjustment” shall have the meaning ascribed to such
defined term in Developer’s Credit Agreement on the date of this Agreement;


(iv)    The term “Consolidated Net Income” shall have the meaning ascribed to
such defined term in Developer’s Credit Agreement on the date of this Agreement;
and


(v)    The term “EBITDAR” shall mean, for any period of measurement, an amount
equal to Consolidated Net Income for such period, plus the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (a) interest charges, (b) the provision for federal, state, local
and foreign income taxes payable, (c) depreciation and amortization expense, (d)
rent and lease expense, (e) other non-cash items reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(f) customary pre-opening expenses for such period, (g) all out-of-pocket
transaction fees, costs and expenses incurred during such period (and, in each
case, incurred as of or within 180 days after the transaction in connection with
which such fees, costs and expenses are incurred) in connection with
acquisitions, dispositions, investments and incurrences of indebtedness
(including the closing of this Agreement), and (h) such other items which
represent reasonable non-recurring or extraordinary charges; and minus the
following to the extent included in calculating such Consolidated Net Income for
such period: (i) federal, state, local and foreign income tax credits for such
period, (ii) all non-cash items increasing such Consolidated Net Income which do
not represent a cash item in such period or any future period, (iii) capital
gains for such period, and (iv) such other items which represent non-recurring
or extraordinary gains for such period, all as determined in accordance with
GAAP.


Annually, upon Franchisor’s request after Developer’s fourth quarter numbers
have been finalized, Developer shall at its sole expense promptly (but in any
event within 20 days following the date of Franchisor’s request) submit to
Franchisor such financial statements, reports, records, information and data as
Franchisor provides pursuant to Developer’s Credit Agreement.







--------------------------------------------------------------------------------





B.    Taking into consideration operations at all Popeyes restaurants owned and
operated by Developer or any affiliate or subsidiary of Developer (whether
developed under this Agreement or not) for more than one (1) year in the
Development Area, such operations shall at all times, on average over all such
stores, score in the top one-half (50%) of the Peer Category (as defined below)
in which Franchisor reasonably places Developer for each of Franchisor’s then
standard metrics as applied consistently across the Popeyes brand domestically.


As used above, the term “Peer Category” shall mean each category of similarly
situated Popeyes franchisees that Franchisor may designate from time to time in
its discretion. By way of example only, as of the date of this Agreement,
Franchisor has determined that each of the following constitutes a Peer
Category: (i) all Popeyes franchisees owning five or fewer Popeyes restaurants,
(ii) all Popeyes franchisees owning between six and fourteen Popeyes
restaurants, and (iii) all Popeyes franchisees owning fifteen or more Popeyes
restaurants.


8.07.
Franchisor and Developer further acknowledge and agree as follows:



A.    Under some or all of its Popeyes franchise agreements with its
franchisees, Franchisor has (i) the right to approve all sales and assignments
of Popeyes Restaurants to a third party (the “Prospective Purchaser”) in a
franchisee-to-franchisee transfer or a franchisee-to-prospective franchisee
transfer (an “F-to-F Transfer”), and (ii) a right of first refusal (“ROFR”) to
purchase all of the assets constituting the Popeyes Restaurant, or the shares in
the applicable franchisee, on the same terms as contained in any proposed
purchase agreement between such franchisee and the Prospective Purchaser (the
“Purchase Agreement”).


B.    During the Development Term, Franchisor agrees that it will provide
Developer with an opportunity, on an exclusive basis, to acquire any Popeyes
Restaurant in the Development Area that is the subject of an F-to-F Transfer by
following the procedures set out in Exhibit “D” attached hereto (the “ROFR
Procedures”) subject to the requirements and limitations set out in Exhibit “B”.
Developer acknowledges that (a) Franchisor’s rights in any F-to-F Transfer
(including its ROFR) are granted and limited by the language of the applicable
Popeyes franchise agreement (each, a “Transferor Franchise Agreement”), (b) the
effect and/or enforceability of such rights may be limited under applicable law,
(c) Franchisor may have no legal right to withhold its consent to an F-to-F
Transfer between its franchisees and third parties, (d) Franchisor makes no
representation or warranty as to the enforceability of the ROFR or as to the
application of the ROFR to a particular transaction or situation, and (e) the
obligation of Franchisor hereunder does not extend to the proposed purchase of
real property owned, leased, or otherwise under the control of Franchisor, a
franchisee, or any third party.


IX.
NOTICES








--------------------------------------------------------------------------------





Any and all notices required or permitted under this Agreement shall be in
writing and shall be personally delivered, sent by registered mail, or by other
means which will provide evidence of the date received to the respective parties
at the following addresses unless and until a different address has been
designated by written notice to the other party:






Notices to Franchisor:    Popeyes Louisiana Kitchen, Inc.
400 Perimeter Center Terrace Suite 1000
Atlanta, Georgia 30346, U.S.A. Attention: Head of Legal


Notices to Developer:    Cambridge Quality Chicken, LLC
8010 Stage Hills Blvd. Bartlett, TN 38133
Attention: Matt Perelman and Alex Sloane


All written notices and reports permitted or required to be delivered by the
provisions of this Agreement shall be addressed to the party to be notified at
its most current principal business address of which the notifying party has
been notified and shall be deemed so delivered (i) at the time delivered by
hand; or (ii) if sent by registered or certified mail or by other means which
affords the sender evidence of delivery, on the date and time of receipt or
attempted delivery if delivery has been refused or rendered impossible by the
party being notified.


X.
NON-WAIVER



No failure of Franchisor to exercise any power reserved to it in this Agreement,
or to insist upon compliance by Developer with any obligation or condition in
this Agreement, and no custom or practice of the parties at variance with the
terms hereof, shall constitute a waiver of Franchisor’s right to demand exact
compliance with the terms of this Agreement. Waiver by Franchisor of any
particular default shall not affect or impair Franchisor’s right with respect to
any subsequent default of the same or of a different nature, nor shall any
delay, forbearance, or omission of Franchisor to exercise any power or rights
arising out of any breach or default by Developer of any of the terms,
provisions, or covenants of this Agreement, affect or impair Franchisor’s
rights, nor shall such constitute a waiver by Franchisor of any rights hereunder
or right to declare any subsequent breach or default. Subsequent acceptance by
Franchisor of any payments due to it shall not be deemed to be a waiver by
Franchisor of any preceding breach by Developer of any terms, covenants, or
conditions of this Agreement.


XI.
INDEPENDENT CONTRACTOR AND INDEMNIFICATION



11.01.    This Agreement does not constitute Developer an agent, legal
representative, joint venturer, partner, employee or servant of Franchisor for
any purpose whatsoever. It is understood





--------------------------------------------------------------------------------





and agreed that Developer shall be an independent contractor and is in no way
authorized to make any contract, agreement, warranty, or representation on
behalf of Franchisor or to incur any debt or any other obligation in
Franchisor’s name, and that Franchisor shall in no event assume liability for,
or be deemed liable hereunder as a result of, any such action or by reason of
any act or omission of Developer, or any claim or judgment arising therefrom.
Neither this Agreement nor Franchisor’s course of conduct is intended, nor may
anything in this Agreement (nor Franchisor’s course of conduct) be construed, to
state or imply that Franchisor is the employer of Developer’s employees and/or
independent contractors, nor vice versa. The parties further agree that this
Agreement does not create any fiduciary or special relationship between them. In
all public records, in relationships with other persons, and on letterhead and
business forms, Developer shall indicate its independent ownership of the
Franchised Units and that Developer is a franchisee of Franchisor.


11.02.    Developer shall hold itself out to the public to be an independent
contractor operating pursuant to this Agreement. Developer agrees to take such
actions as shall be necessary to that end. Developer shall have no right or
power to, and shall not, bind or obligate Franchisor in any way or manner, nor
shall Developer represent at any time that Developer has any right to do so.
Without limiting the generality of the foregoing, Developer acknowledges that
(i) Franchisor has no responsibility or obligation to ensure that the Franchised
Units are developed in compliance with all applicable laws, ordinances, and
regulations, and (ii) Franchisor shall have no liability in the event the
development of the Franchised Units violates any applicable law, ordinance, or
regulation.


11.03.    Developer agrees to defend, indemnify and hold harmless Franchisor,
its parent, subsidiaries and affiliates, and their respective officers,
directors, employees, agents, successors and assigns from all claims, demands,
losses, damages, liabilities, cost and expenses (including attorneys’ fees and
litigation expenses) resulting from, or alleged to have resulted from, or in
connection with Developer’s development of the Franchised Units, including any
claim or actions based on or arising out of (i) Developer’s violation of any
applicable laws, rules, or regulations (including any applicable employment or
workplace-related laws, rules, or regulations), (ii) the acts or omissions of
Developer or any of its employees, or (iii) any injuries, including death to
persons or damages to or destruction of property, sustained or alleged to have
been sustained in connection with or to have arisen out of or incidental to the
development of the Franchised Units and/or the performance of this Agreement by
Developer, its agents, employees, and/or its subcontractors, their agents and
employees, or anyone for whose acts they may be liable, regardless of whether or
not such claim, demand, damage, loss, liability, cost or expense is caused in
whole or in part by the negligence of Franchisor, Franchisor’s representative,
or the employees, agents, invitees, or licensees thereof. For the avoidance of
doubt, the provisions of this Section 11.03. shall survive the expiration or
termination of this Agreement and be fully binding and enforceable as though
such expiration or termination had not occurred.


11.04.    Franchisor shall advise Developer in the event Franchisor receives
notice that a claim has been or may be filed with respect to a matter covered by
this Agreement, and Developer shall immediately assume the defense thereof at
Developer’s sole cost and expense. In any event, Franchisor will have the right,
through counsel of its choice, to control any matter to the extent it could
directly or indirectly affect Franchisor and/or its parent, subsidiaries or
affiliates or their officers, directors, employees, agents, successors or
assigns. If Developer fails to assume such





--------------------------------------------------------------------------------





defense, Franchisor may defend, settle, and litigate such action in the manner
it deems appropriate and Developer shall, immediately upon demand, pay to
Franchisor all costs (including attorneys’ fees and litigation expenses)
incurred by Franchisor in affecting such defense, in addition to any sum which
Franchisor may pay by reason of any settlement or judgment against Franchisor.


11.05.    Franchisor’s right to indemnity hereunder shall exist notwithstanding
that joint or several liability may be imposed upon Franchisor by statute,
ordinance, regulation or judicial decision.


11.06.    Developer agrees to pay Franchisor all expenses, attorneys’ fees and
court costs, incurred by Franchisor, its parent, subsidiaries, affiliates, and
their successors and assigns to remedy any defaults of or enforce any rights
under this Agreement, effect termination of this Agreement or collect any
amounts due under this Agreement. To the extent Developer’s obligation to make
payment to Franchisor as required by any part of this Agreement shall be
governed by OCGA Section 13-1-11 and Developer defaults with regard to such
payment obligations, Developer shall pay attorneys’ fees in the amount of
fifteen percent (15%) of the principal and interest owing to Franchisor in
addition to all other costs and expenses actually incurred by Franchisor,
including any costs or expenses incurred in connection with any arbitration,
court, appellate, bankruptcy, or administrative proceeding (a “Proceeding”) and
any experts’ fees and expenses, whether or not Franchisor commences a
Proceeding.


XII.
APPROVALS



12.01.    Whenever this Agreement requires the approval of Franchisor, Developer
shall make a timely written request to Franchisor therefore and such approval or
consent granted shall be in writing and shall be timely provided. Whenever this
Agreement or any related agreement grants, confers or reserves to Franchisor the
right to take action, refrain from taking action, or grant or withhold
Franchisor’s consent or approval, unless the provision specifically states
otherwise, Franchisor may take into consideration Franchisor’s good faith
assessment of the long term interests of all stakeholders in the Popeyes System.
When the terms of this Agreement specifically require that Franchisor not
unreasonably withhold Franchisor’s approval or consent, if Developer is in
material default of this Agreement (after applicable notice and cure period),
any withholding of Franchisor’s approval or consent will be considered
reasonable.


12.02.    Franchisor makes no warranties or guaranties upon which Developer may
rely, and assumes no liability or obligation to Developer or any third party to
which Franchisor would not otherwise be subject, by providing any waiver,
approval, advice, consent, or services to Developer in connection with this
Agreement, or by reason of any neglect, delay, or denial of any request
therefor.


XIII.
ACKNOWLEDGMENT



13.01.    Developer acknowledges that the success of the business venture
contemplated by this Agreement involves substantial business risks and will be
largely dependent upon the ability





--------------------------------------------------------------------------------





of Developer as an independent businessperson. Franchisor expressly disclaims
the making of, and Developer acknowledges not having received, any warranty or
guaranty, expressed or implied, as to the potential volume, profits, or success
of the business venture contemplated by this Agreement.


13.02.    Developer acknowledges that Developer has received, read, and
understands this Agreement, the exhibits hereto, and agreements relating hereto,
if any; and Franchisor has accorded Developer ample time and opportunity to
consult with advisors of Developer’s own choosing about the potential benefits
and risks of entering into this Agreement.


13.03.    Developer acknowledges that Developer has received the Franchise
Disclosure Document required by the Trade Regulation Rule of the Federal Trade
Commission entitled “Disclosure Requirements and Prohibitions concerning
Franchising and Business Opportunity Ventures” at least fourteen (14) calendar
days prior to the date on which this Agreement was executed.


XIV.
SEVERABILITY AND CONSTRUCTION



14.01.    Except as expressly provided to the contrary herein, each section,
paragraph, part, term, and/or provision of this Agreement shall be considered
severable; and if, for any reason, any section, part, term, and/or provision
herein is determined to be invalid and contrary to, or in conflict with, any
existing or future law or regulation by a court or agency having valid
jurisdiction, such shall not impair the operation, or have any other effect
upon, such other portions, sections, parts, terms, and/or provisions of this
Agreement as may remain otherwise intelligible, and the latter shall continue to
be given full force and effect to bind the parties; and said invalid portions,
sections, parts, terms, and/or provisions shall be deemed not to be part of this
Agreement.


14.02.    Except as has been expressly provided to the contrary herein, nothing
in this Agreement is intended, nor shall be deemed, to confer upon any person or
legal entity other than Developer, Franchisor, Franchisor’s officers, directors,
and employees, and Developer’s and Franchisor’s respective successors and
assigns, any rights or remedies under or by reason of this Agreement.


14.03.    Developer expressly agrees to be bound by any covenant or promise
imposing the maximum duty permitted by law which is subsumed within the terms of
any provision hereof, as though it were separately articulated in and made a
part of this Agreement, that may result from striking from any of the provisions
hereof any portion or portions which a court will hold to be unreasonable and
unenforceable in a final decision to which Franchisor is a party, or from
reducing the scope of any promise or covenant to the extent required to comply
with such court order.


14.04.    All captions in this Agreement are intended solely for the convenience
of the parties, and none shall be deemed to affect the meaning or construction
of any provision hereof. In this Agreement, the words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.







--------------------------------------------------------------------------------





14.05.    All provisions of this Agreement which, by their terms or intent, are
designed to survive the expiration or termination of this Agreement, shall so
survive the expiration and/or termination of this Agreement.


14.06.    This Agreement may be executed in multiple counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile and any
other electronic transmission (including PDF) shall be effective as delivery of
a manually executed counterpart of this Agreement.


XV.
ENTIRE AGREEMENT AND APPLICABLE LAW



15.01.    This Agreement, the documents referred to herein, and the exhibits
hereto, constitute the entire, full, and complete agreement between Franchisor
and Developer concerning the subject matter hereof and supersede any and all
prior agreements. Nothing in this Agreement is intended to disclaim the
representations made by Franchisor in its franchise disclosure document. Except
for those permitted to be made unilaterally by Franchisor hereunder, no
amendment, change, or variance from this Agreement shall be binding on either
party unless mutually agreed to by the parties and executed by their authorized
officers or agents in writing.


15.02.    This Agreement takes effect upon its acceptance and execution by
Franchisor and shall be interpreted and construed under the laws of the State of
Georgia which laws shall prevail in the event of any conflict of law (without
regard to, and without giving effect to, the application of Georgia choice of
law or conflict of law rules); provided, however, that if the covenants in
Section VIII of this Agreement would not be enforceable under the laws of
Georgia, then such covenants shall be interpreted and construed under the laws
of the State in which Developer operates the Franchised Units developed
hereunder, or in the State where Developer is domiciled if Developer, at such
time, is not operating any Franchised Units. Nothing in this Section XV is
intended by the parties to subject this Agreement to any franchise or similar
law, rule, or regulation of the State of Georgia to which this Agreement would
not otherwise be subject.


15.03.    The parties agree that any action brought by Developer against
Franchisor in any court, whether federal or state, shall be brought within such
state and in the judicial district in which Franchisor has its principal place
of business. Any action brought by Franchisor against Developer in any court,
whether federal or state, may be brought within the state and in the judicial
district in which Franchisor has its principal place of business. Developer
hereby consents to personal jurisdiction and venue in the state and judicial
district in which Franchisor has its principal place of business.


15.04.    No right or remedy herein conferred upon or reserved to Franchisor is
exclusive of any other right or remedy herein, or by law or equity provided or
permitted; but each shall be cumulative of any other right or remedy provided in
this Agreement.







--------------------------------------------------------------------------------





15.05.    Nothing herein contained shall bar Franchisor’s right to obtain
injunctive relief against threatened conduct that will cause it loss or damages,
under the usual equity rules, including the applicable rules for obtaining
restraining orders and preliminary injunctions.


15.06.    Any and all claims and actions arising out of or relating to this
Agreement (including the offer and sale of any franchise), the relationship of
Developer and Franchisor, or Developer’s operation of any Franchised Unit,
brought by Developer shall be commenced within eighteen (18) months from the
occurrence of the facts giving rise to such claim or action, or such claim or
action shall be barred.
15.07.    Franchisor and Developer hereby waive to the fullest extent permitted
by law any right to or claim of any consequential, punitive, or exemplary
damages against the other, and agree that in the event of a dispute between them
each shall be limited to the recovery of any actual damages sustained by it.





--------------------------------------------------------------------------------









XVI.
GENERAL RELEASE



Developer (on behalf of itself and its parent, subsidiaries, affiliates and
their respective past and present owners, officers, directors, shareholders,
partners, agents and employees, in their corporate and individual capacities),
all individuals who execute this Agreement and all guarantors of Developer’s
obligations under this Agreement and all other persons or entities acting on
Developer’s behalf or claiming under Developer (collectively, “Developer
Releasors”) freely and without any influence, forever release and covenant not
to sue Franchisor and its subsidiaries, predecessors and affiliates and their
respective past and present officers, directors, shareholders, agents and
employees, in their corporate and individual capacities (collectively,
“Franchisor Releasees”), with respect to any and all claims, demands,
liabilities and causes of action of whatever kind or nature, whether known or
unknown, vested or contingent, suspected or unsuspected (collectively,
“Claims”), that any of the Developer Releasors now own or hold or may at any
time have owned or held as of the date of this Agreement, including Claims
arising under federal, state and local laws, rules and ordinances and Claims
arising out of, or related to this Agreement, any real estate contracts or
development agreements and all other agreements between any Developer Releasors
and any Franchisor Releasees, the development or proposed development of any
System unit, the sale of a franchise to any Developer Releasors, the operation
of any business using the System by any Developer Releasors and/or performance
by any Franchisor Releasees of any obligations under any agreement with any
Developer Releasors; provided, however, Claims shall not include claims arising
from representations in the Franchise Disclosure Document, or its exhibits or
amendments. Developer (on behalf of the Developer Releasors) agrees that fair
consideration has been given for this release and fully understands that this is
a negotiated, complete and final release of all of Developer Releasors’ Claims.
DEVELOPER, ON BEHALF OF ITSELF AND THE DEVELOPER RELEASORS, WAIVES ANY RIGHTS
AND BENEFITS CONFERRED BY ANY APPLICABLE PROVISION OF LAW EXISTING UNDER ANY
FEDERAL, STATE OR POLITICAL SUBDIVISION THEREOF WHICH WOULD INVALIDATE ALL OR
ANY PORTION OF THE RELEASE CONTAINED IN THIS AGREEMENT BECAUSE SUCH RELEASE MAY
EXTEND TO CLAIMS THAT THE DEVELOPER RELEASORS DO NOT KNOW OR SUSPECT TO EXIST IN
THEIR FAVOR AT THE TIME OF EXECUTION OF THIS AGREEMENT.




[Signatures on Next Page]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed, sealed, and delivered this Agreement in multiple originals
as of the day and year first above-written.




WITNESS:    FRANCHISOR:


POPEYES LOUISIANA KITCHEN, INC.
    
/s/ Melody Stervens    By:    /s/ Chad Crawford
Chad Crawford
President, North America




WITNESS:    DEVELOPER:


CAMBRIDGE QUALITY CHICKEN, LLC
                
/s/ Lisa P. Simmons        By:    /s/ Matt Perelman
    Title:    Co-President        


















[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT]







--------------------------------------------------------------------------------






EXHIBIT "A"


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


DEVELOPMENT SCHEDULE


YEAR
("Year")
Cumulative
Net Opening Target
Year 2018: Period beginning on the date of this Agreement and ending on December
31, 2018, subject to a cure period of 120 days
10
Year 2019: Period beginning on January 1, 2019, and ending on December 31, 2019
20
Year 2020: Period beginning on January 1, 2020, and ending on December 31, 2020
30
Year 2021: Period beginning on January 1, 2021, and ending on December 31, 2021
40
Year 2022: Period beginning on January 1, 2022,
and ending on December 31, 2022
50
Year 2023: Period beginning on January 1, 2023,
and ending on December 31, 2023
60
Year 2024: Period beginning on January 1, 2024,
and ending on December 31, 2024
70
TOTAL
70



On or before the expiration date of each Year described above, Developer shall
be obligated to develop and have open for business in accordance with this
Agreement the number of new Franchised Units necessary to fully satisfy such
Year's cumulative net opening target described above (the "Cumulative Net
Opening Target").


Each new Franchised Unit developed by Developer in accordance with this
Agreement during each Year will be added towards the calculation to determine
whether Developer has satisfied such Year's Cumulative Net Opening Target.


[Exhibit "A" is continued on following page.]
TO BE INITIALED BY BOTH PARTIES:
FRANCHISOR: /s/CC DEVELOPER: /s/MP














--------------------------------------------------------------------------------





EXHIBIT "A"


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


DEVELOPMENT SCHEDULE


Developer acknowledges and agrees that in no event will (i) any new Popeyes
restaurant developed outside of the Development Area or (ii) any existing
Popeyes restaurant acquired by Developer or any affiliate or subsidiary of
Developer from a third-party (whether located inside or outside of the
Development Area), in any case, be added towards the calculation to determine
whether Developer has satisfied any Year's Cumulative Net Opening Target.


Developer also acknowledges and agrees that any Popeyes restaurant located
inside of the Development Area and owned and operated by Developer or any
affiliate or subsidiary of Developer (excluding Burger King restaurants but ·
including any Popeyes restaurant (i) developed by Developer under this
Agreement, or (ii) acquired by Developer or an affiliate or subsidiary of
Developer) that is permanently closed for business during any Year (regardless
of whether such closure is due to expiration, early termination, or otherwise)
shall be deducted from the calculation to determine whether Developer has
satisfied such Year's Cumulative Net Opening Target. Developer shall not close
any Popeyes restaurant without Franchisor's prior written consent, which
Franchisor may withhold in its sole discretion.






TO BE INITIALED BY BOTH PARTIES: FRANCHISOR: /s/CC DEVELOPER: /s/MP
    







--------------------------------------------------------------------------------






EXHIBIT "B"


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


DESCRIPTION OF DEVELOPMENT AREA


The Development Area shall consist of the following:


Memphis, TN OMA: The following counties within the Memphis, TN DMA and shown on
the Territory Map attached hereto as Schedule I:


A.
Counties within the State of Tennessee: Crockett, Dyer, Fayette, Hardeman,
Haywood, Lauderdale, McNairy, Shelby, Tipton.



B.
Counties within the State of Mississippi: Alcorn, Benton, Coahoma, DeSoto,
Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica.



C.
Counties within the State of Arkansas: Crittenden, Cross, Lee, Mississippi,
Phillips, Poinsett, St. Francis.



Nashville, TN DMA: The following counties within the Nashville, TN DMA and shown
on the Territory Map attached hereto as Schedule II:


A.
Counties within the State of Tennessee : Bedford, Benton, Cannon, Cheatham,
Clay, Coffee, Davidson, Decatur, DeKalb, Dickson , Franklin, Giles, Henry,
Hickman, Houston, Humphreys, Jackson, Lawrence, Lewis, Macon, Marshall, Maury,
Montgomery , Moore, Overton, Perry, Pickett, Putnam, Robertson, Rutherford,
Smith, Stewart, Sumner, Trousdale, Van Buren, Warren, Wayne, White, Williamson,
Wilson.



B.
Counties within the State of Kentucky: Allen, Christian, Clinton, Cumberland,
Logan, Monroe, Simpson, Todd, Trigg.



Knoxville, TN DMA: The following counties within the Knoxville, TN DMA and shown
on the Territory Map attached hereto as Schedule ill:


A.
Counties within the State of Tennessee: Anderson, Blount, Campbell, Claiborne,
Cocke, Cumberland, Fentress , Grainger, Hamblen, Hancock, Jefferson, Knox,
Louden, Monroe, Morgan , Roane, Scott, Sevier, Union.



B.
Counties within the State of Kentucky: Bell, Harlan, McCreary.









[Exhibit "B" is continued on following page.]
TO BE INITIALED BY BOTH PARTIES:
FRANCHISOR: /s/CC DEVELOPER: /s/MP







--------------------------------------------------------------------------------







EXHIBIT "B"


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


DESCRIPTION OF DEVELOPMENT AREA




Tri-Cities, TN DMA: The following counties within the Tri-Cities, TN DMA and
shown on the Territory Map attached hereto as Schedule IV:


A.
Counties within the State of Tennessee: Carter, Greene, Hawkins , Johnson,
Sullivan , Unicoi, Washington.



B.
Counties within the State of Virginia: Buchanan, Dickenson , Lee, Russell,
Scott, Smyth, Washington, Wise, Bristol , Norton.



C.
Counties within the State of Kentucky: Leslie, Letcher.



Chattanooga, TN DMA: The following counties within the Chattanooga, TN DMA and
shown on the Territory Map attached hereto as Schedule V:


A.
Counties within the State of Tennessee: Bledsoe, Bradley, Grundy, Hamilton,
McMinn , Marion, Meigs, Polk, Rhea, Sequatchie.



B.
Counties within the State of Georgia: Catoosa, Chattooga, Dade, Murray, Walker,
Whitfield.



C.
Counties within the State of North Carolina: Cherokee.



Lexington, KY DMA: The following counties within the Lexington, KY DMA and shown
on the Territory Map attached hereto as Schedule VI:


A. Counties within the State of Kentucky: Anderson, Bath, Bourbon, Boyle,
Breathitt, Casey, Clark , Clay, Estill, Fayette, Fleming, Franklin, Garrard,
Harrison , Jackson, Jessamine, Knott, Knox, Laurel, Lee, Lincoln, Madison,
Magoffin, Menifee, Mercer, Montgomery, Morgan, Nickolas, Owsley, Perry, Powell,
Pulaski , Robertson, Rockcastle, Rowan, Russell, Scott, Wayne, Whitley, Wolfe,
Woodford.














[Exhibit "B" is continued on following page.]


TO BE INITIALED BY BOTH PARTIES:
FRANCHISOR: /s/CC DEVELOPER: /s/MP





--------------------------------------------------------------------------------







EXHIBIT "B"


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


DESCRIPTION OF DEVELOPMENT AREA


Louisville, KY DMA: The following counties within the Louisville, KY DMA and
shown on the Territory Map attached hereto as Schedule VII:


A.
Counties within the State of Kentucky: Adair, Breckinridge, Bullitt, Carroll,
Grayson, Green, Hardin , Henry, Jefferson, Larue, Marion, Meade, Nelson, Oldham,
Shelby, Spencer, Taylor, Trimble, Washington.



B.
Counties within the State of Indiana : Clark , Crawford, Floyd, Harrison,
Jackson, Jefferson, Jennings, O range, Scott, Washington.



Jackson, TN DMA: The following counties within the Jackson, TN DMA and shown on
the Territory Map attached hereto as Schedule VIII:


A.
Counties within the State of Tennessee: Carroll, Chester , Gibson, Hard in,
Henderson, Madison.







































(Exhibit "B" is continued on following page.]


TO BE INITIALED BY BOTH PARTIES:
FRANCHISOR: /s/CC DEVELOPER: /s/MP


      





--------------------------------------------------------------------------------






EXHIBIT "B"


POPEYES LOUISIANA KITCHEN
DEVELOPMENT AGREEMENT


DESCRIPTION OF DEVELOPMENT AREA


Developer acknowledges that the following sites are (i) located within the
Development Area, and (ii) to be developed by other Popeyes franchisees under
separate agreements with Franchisor:**


A one (l) mile radius around the following intersections shown on the Territory
Map depicting the Counties within the Memphis, TN OMA attached hereto as
Schedule I:


I.
Poplar Ave & Kirby Pkwy, Germantown, TN;

2.
Poplar Ave & S Highland St, Memphis TN;

3.
Summer Ave & Waring Rd, Memphis, TN; and

4.
Houston Levee Rd & Macon Rd, Cordova, TN.



A two (2) mile radius around the following intersections shown on the Territory
Map depicting the Counties within the Louisville, KY DMA attached hereto as
Schedule VII:


I.
Bardstown Rd & I 265, Louisville, KY;

2.
Outer Loop & Preston Hwy, Louisville, KY; and

3.
Westport Rd & I 265N, Worthington, KY.



**In the event Developer purchases any of the foregoing sites or 100% of the
equity interests in the entity that controls such sites as of the date hereof,
or all or substantially all of the assets of such entity including the rights to
develop such sites, in such cases, prior to the opening of such site for
business to the public as a Popeyes restaurant, then Developer's subsequent·
development and opening of any such site for business to the public as a Popeyes
restaurant will count towards Developer's Cumulative Net Opening Target for the
applicable Year.
















TO BE INITIALED BY BOTH PARTIES:
FRANCHISOR: /s/CC DEVELOPER: /s/MP





--------------------------------------------------------------------------------





EXHIBIT “C”


POPEYES LOUISIANA KITCHEN
DEVELOPMENT AGREEMENT




LEASE ADDENDUM


This Lease Addendum (this “Addendum”) is made this day of         , 20 , by and
between             , a         (together
with    its    successors    and        assigns,    “Landlord”),            and
    , a     (“Tenant”).


W I T N E S S E T H:


Notwithstanding anything to the contrary in that lease by and between the
parties executed contemporaneously herewith (the “Lease”), the parties agree as
follows:


1)
The Lease may be assigned at any time by Tenant to Popeyes Louisiana Kitchen,
Inc., a Minnesota corporation (“Popeyes”) or its affiliates, and then by Popeyes
or its affiliates, if they so choose, to another Popeyes franchisee, both with
Popeyes’ approval and agreement of course, and with the consent of the Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed
(without payment of any assignment fee or similar charge or increase in any
rentals payable to Landlord). Popeyes shall be released from all liability under
the Lease or related to the Premises, effective as of the date of assignment or
subleasing the Premises to an approved Popeyes franchisee, but otherwise all
other assignors shall remain obligated under the Lease notwithstanding such
assignment.



2)
Landlord shall copy Popeyes (at 400 Perimeter Center Terrace, Suite 1000,
Atlanta, GA 30346; Attn: VP of Development with a concurrent copy to the Attn:
Franchise Administration) on any amendments, assignments of the Lease and/or
notice it gives to Tenant under the Lease. If Landlord is not required to give
notice to Tenant concerning some types of defaults under the Lease, then
Landlord shall give a courtesy written notice to Popeyes at least ten (10) days
before pursuing any remedies under the Lease unless to so delay would
irrevocably harm Landlord.



3)
In the event Tenant defaults under the Lease and fails to cure such default
within the applicable cure period, Popeyes may (but is not obligated to), at its
option, either (a) cure Tenant's default in accordance with the terms of the
Lease, or (b) assume the Lease and Tenant's obligations hereunder. If Popeyes
elects to assume the Lease, then Popeyes shall be obligated only for obligations
under the Lease arising on or after the effective date of its assumption of the
Lease. In either event, the Lease shall remain in full force and effect.
Landlord, Tenant, and Popeyes agree to execute all documents necessary to affect
such an assignment. Popeyes may then assign the Lease or sublease the Premises
to another Popeyes franchisee of Popeyes with the consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, and Popeyes
shall be released from all liability under the






--------------------------------------------------------------------------------





Lease or related to the Premises, effective as of the date of assignment or
subleasing to another Popeyes franchisee.


4)
If Tenant for any reason ceases to operate as a franchisee of Popeyes under the
Popeyes Chicken & Biscuits or Popeyes Louisiana Kitchen system, or if the Lease
terminates for any reason and Popeyes does not assume it, as provided above, or
if Popeyes or one of its affiliates or franchisees becomes the Tenant hereunder
but the Lease subsequently terminates for any reason, then the tenant at such
time and Popeyes, if not the tenant hereunder, shall have the right to remove
from the Premises any and all items of a proprietary nature, including, without
limitation, all items having on them, or themselves constituting, trademarks,
service marks, copyrights, tradenames or logos. Any such removal must be made
within thirty (30) days following the date that Popeyes receives written notice
of the expiration of the Lease or termination of Tenant's right to possession
under the Lease, whichever occurs first, and the then-tenant or Popeyes,
depending on who removes the items, shall promptly repair all damage to the
Premises caused by such removal, and will leave the Premises in a safe and
sanitary condition.



5)
Upon any assignment, or other method by which Popeyes, its affiliates, or
another franchisee becomes tenant under the Lease, then Landlord shall permit
such new tenant to make necessary repairs, modifications and upgrades so as to
conform the Premises to Popeyes then-existing standards for similar restaurants.



6)
Popeyes is intended to be a third-party beneficiary of the foregoing provisions
of the Addendum and as such may enforce such provisions in accordance with
applicable law, having relied thereon.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their duly authorized officers, who represent that they have authority to
execute this Addendum on behalf of said entity.


Landlord:         Tenant:     


By:         By:     


Title:         Title:     


Date:         Date:     







--------------------------------------------------------------------------------






EXHIBIT “D”


POPEYES LOUISIANA KITCHEN DEVELOPMENT AGREEMENT


ROFR PROCEDURES
Franchisor shall notify Developer about the proposed F-to-F Transfer and provide
Developer with copies of the Purchase Agreement and all other information and
documentation that Franchisor receives from the applicable franchisees relating
to the F-to-F Transfer (collectively, the “ROFR Information”).
Within three (3) business days of Developer’s receipt of the ROFR Information,
Developer may request reasonable additional information regarding the assets or
other interests to be transferred and, to the extent such information is
obtainable under the applicable Transferor Franchise Agreement, Franchisor will
request such reasonable additional information from the transferor franchisee
(the “Transferor”). After having delivered to Developer all reasonable
information requested by Developer and obtainable under the Transferor Franchise
Agreement, or, if any such information is not provided by the Transferor despite
Franchisor’s request for same and Franchisor determines in its reasonable
discretion that the requested reasonable additional information is not material
to the proposed transaction, Franchisor will determine, in its reasonable
discretion, the commencement of the exercise period under the ROFR (the “ROFR
Exercise Period”), and provide Developer with written notice of the same, which
ROFR Exercise Period will expire as set forth in the Transferor Franchise
Agreement(s).
Developer will notify Franchisor in writing of its decision whether to request
that Franchisor assign and transfer the ROFR to Developer, as and to the extent
permitted under the Transferor Franchise Agreement (the “ROFR Notice”) at least
three (3) days prior to the expiration of the ROFR Exercise Period. Upon receipt
of a ROFR Notice, Franchisor will assign and transfer the ROFR to Developer, as
permitted under the Transferor Franchise Agreement and will consent and approve
Developer’s exercise of the ROFR. Thereafter, Developer will exercise the ROFR
in accordance with the Transferor Franchise Agreement and take all further
action necessary to consummate the F-to-F Transfer in accordance with the
Purchase Agreement.
In the event that the Transferor or any other Person challenges the transfer and
assignment of the ROFR to Developer or the exercise of the ROFR by Developer,
Developer will engage counsel reasonably acceptable to Franchisor to represent
the mutual interests of Franchisor and Developer in order to contest such
challenge. However, Developer acknowledges and agrees that Franchisor has not
made any representations or warranties to Developer about the enforceability of
the ROFR or the assignment of the ROFR to Developer. Accordingly, Developer
agrees to bear its own risk regarding the validity of the enforceability of the
ROFR and the assignment of the ROFR, and to bear its own costs and expenses
including but not limited to all due diligence and other transactional costs and
all attorneys’ fees and costs in connection with the ROFR.







--------------------------------------------------------------------------------





Notwithstanding the ROFR Procedures set forth above, Franchisor may, at its sole
discretion, by written notice to the Transferor and Developer, elect to have
Developer control the ROFR process directly with the Transferor, whereupon
Developer will do so.
For the avoidance of doubt, Franchisor shall have no obligation to assign its
ROFR or otherwise follow these ROFR Procedures with respect to a Purchase
Agreement (or any other transaction) involving (a) the issuance of new shares to
the owners of the Transferor, (b) a change in ownership of a Transferor which
does not give rise to both a change in management and a change in control over
the Transferor, (c) the transfer of assets or equity interests to a family
member for estate planning purposes or by reason of the Laws of inheritance or
descent, or (d) a Popeyes Restaurant located outside of the Development Area.



